significant index no department of the treasury internal_revenue_service washington d c dec it pmt ae tax_exempt_and_government_entities_division re on date you requested a ruling on behalf of the trustees of the above- named pension_plan the plan regarding the application of sec_413 of the internal revenue cade code in determining the deductibility of contributions made to the plan for the plan_year ending on date ruling requested specifically you have asked whether contributions of dollar_figure to the plan that were made for the plan_year ended date are fully deductible under sec_404 and sec_413 of the code facts the fund’ is a_trust fund authorized under sec_302 of the labor management relations act u s c sec_186 that provides pension benefits pursuant to the terms of the plan solely from employer contributions for employees who are covered by a collective bargaining agreement or other written_agreement with the of the the union’ the trust agreement provides for no more than two union trustees and no more than two employer trustees the plan is a collectively bargained multiemployer defined benefit pension_plan as defined under sec_414 of the code that was established pursuant to sec_302 of the taft-hartley act u s c sec_186 the plan is qualified under sec_401 of the code the fund was renamed following an amendment in june from the as of date the plan covered a total of participants’ of whom were active workers were retirees and beneficiaries and were inactive vested participants the bargaining agreement between the union and employers requires employers to contribute a negotiated fixed amount to the plan for each hour that an employee is paid wages the negotiated contribution rate in effect for the plan_year beginning date and ending date the plan year’ for all employer groups was dollar_figure per hour for the plan_year the expected contributions were determined based upon the number of active employees in the plan the contribution rate in effect for the plan_year and total hours assumed to be worked by each employee the number of active employees in the plan was based upon the number of employees who had worked during the plan_year withdrawal_liability payments from employers for the plan_year it was not expected that the plan would receive the total hours assumed to be worked by each employee for the plan_year was big_number this assumption was based on an moving average of hours worked in previous years historical figures based on the ratio of total annual contributions over average contribution rates for the prior four plan years showed that the average hours worked during a year based on a four-year average was big_number the average number of hours worked for the plan_year was big_number the average hours worked for three of the four years prior to did not exceed big_number however the actual average number of hours worked per employee for the plan_year was big_number for the plan_year a new actuarial firm was engaged and the total hours assumed to be worked by each employee was based on the hours worked in the preceding plan_year the valuation_date for the plan is september the first day of the plan_year for the plan_year the plan’s actuary determined that the expected contributions for the year would be dollar_figure the deductible limit determined under sec_404 for the year was calculated to be dollar_figure the actual contributions made to the plan for the plan_year totaled dollar_figure applicable law sec_404 of the code provides for limitations on tax deductions that may be taken for contributions to a qualified_plan or trust sec_413 of the code provides rules for collectively bargained pension plans and plans maintained by more than one employer sec_413 of the code provides that sec_413 applies to plans maintained pursuant to an agreement which the secretary of the information submitted with your request contained a pretiminary valuation for the plan_year the number of participants considered in this ruling was obtained from the schedule b form_5500 filed for the plan_year labor finds to be a collective bargaining agreement between employee_representatives and one or more employers and to each trust which is part of such plan sec_413 of the code provides modified rules for determining whether collectively bargained plans satisfy statutory requirements including participation nondiscrimination exclusive benefit rules vesting and funding in addition modifications are made to the determination of the deductible limitation under sec_404 of the code as well as to the way the liability is determined for excise_taxes arising under sec_4971 and sec_4972 due to accumulated funding deficiencies and to non- deductible contributions respectively sec_413 of the code provides for the following in the determination of the deductible limit under sec_404 each applicable limitation provided by sec_404 shall be determined as if all participants in the plan were employed by a single employer the amounts contributed to or under the plan by each employer who is a party to the agreement for the portion of his taxable_year which is included within such a plan_year shall be considered not to exceed such a limitation if the anticipated employer contributions for such plan_year determined in a manner consistent with the manner in which actual employer contributions for such plan_year are determined do not exceed ‘such limitation if such anticipated contributions exceed such a limitation the portion of each such employer's contributions which is not deductible under sec_404 shall be determined in accordance with regulations prescribed by the secretary sec_4219 of erisa entitles an employer that withdraws from a multiemployer_plan to prepay the outstanding amount of the unpaid annual withdrawal_liability payments plus any accrued interest in whole or in part without penalty g_c_m advised that contributions to a multiemployer_plan were not deductible under section sec_404 of the code because the contributions exceeded the deductible limit under the terms of the collective bargaining agreement at issue in g_c_m the contributions were required to be a fixed dollar amount per year in 170_f3d_1267 cir affg 108_tc_178 the court affirmed the tax court’s disallowance of deductions for post year end contributions to a multiemployer_plan holding that the payment was on account of’ the previous taxable_year under sec_404 only if a deduction for that taxable_year was consistent with the plan’s anticipatory treatment of the payment the court provided an exposition of sec_413 in the context of how sec_413 relates to the deductible limitation under sec_404 for a defined benefit multiemployer_plan the court stated f 3d pincite that planwide compliance with deduction limits for the plan_year is determined ex ante at the beginning of the plan_year working from the terms of collective bargaining agreements and past contribution levels the plan estimates what contributions it will receive ‘for such plan_year ’ if that estimate is not greater than the planwide limit every employer is then free without any further determination and regardiess of subsequent events to deduct all the contributions it makes ‘for the portion of his taxable_year which is included within such a plan_year analysis the taxpayer represents that the plan is a taft-hartley plan maintained pursuant to an arrangement that is a collective bargaining agreement between employee_representatives and one or more employers therefore according to the taxpayer's representations the provisions of sec_413 apply to the plan for the plan_year the limitation under sec_404 that applied to the plan was determined as of the date valuation_date as if all employees under the plan were employed by a single employer as required under sec_413 as of the date valuation_date the amount of contributions that were expected to be made to the plan for the plan_year pursuant to the terms of the collective bargaining agreements were also determined for the plan_year both the expected contributions and the valuation of the plan were based on the same number of employees for the plan_year the amount of expected contributions was less than the deductible limitation under sec_404 calculated as of the valuation_date sec_413 provides that if anticipated contributions to the plan determined in a manner consistent with the way the actual contributions are determined for the plan_year do not exceed the deductible limit under sec_404 then the actual contributions made to the plan by each employer for the portion of the employer's tax_year which is included within the plan_year are considered not to exceed the applicable limitation under sec_404 the facts in the instant case are distinguishable from the facts under g_c_m the expected contributions under the plan are less than the deductibie limitation under sec_404 whereas under the facts of g_c_m the expected contributions to the plan exceeded the deductible limitation under sec_404 under the facts of g_c_m the collectively bargained contribution was a single fixed annual dollar amount as required under the terms of the collective bargaining agreement accordingly the anticipated contribution to the plan was the fixed annual dollar amount the actual contributions made for the years under consideration in g_c_m were equal to the anticipated contributions however the collectively bargained contribution requirement exceeded the deductible limit under sec_404 therefore because the anticipated contributions were in excess of the deductible limit the exception provided under sec_413 did not apply g_c_m appropriately concluded that the portions of the actual contributions that exceeded the deductible limits for the years under consideration were nondeductible in the case at hand the expected or anticipated contributions to the plan totaled dollar_figure for the plan_year this amount was determined as of the valuation_date in a manner consistent with the manner in which actual contributions to the plan was determined based on the same assumptions ie number of participants number of hours worked and the hourly contribution rate under the bargaining agreement with the difference being that the expected or anticipated contributions were based on anticipated levels of work at the hourly contribution rate rather than on the actual number of hours worked the big_number hours assumed to be worked per participant for the plan_year was conservative in that it exceeded the 4-year historical average of big_number hours this conservative position was reasonable in light of the plan’s immediately previous hours- worked history big_number hours worked in the year an analysis of the history of the number of hours worked showed that prior to date work performed by a member of the union during a plan_year could have been in one of several geographic jurisdictions resulting in work being recognized in one of five other pension plans in the collective bargaining structure for the was changed effective date to provide that in general’ all covered employees working in the trade in would have contributions made to the plan on their behalf this change in the collective bargaining agreement had the effect of both increasing both the number of participants covered by the plan as well as the number of hours worked per participant per year however for the plan_year and subsequent to the valuation_date for the plan_year contributions for covered employment exceeded that which was anticipated based on the number of active employees as of the valuation_date and the expected number of hours worked per participant using the historical average methodology of big_number we note that the change in the methodology for the plan_year to compute the assumed hours worked based on the preceding year’s hours worked rather than a historical average appears to improve the quality of this assumption in the case of the plan for subsequent years the deductible limitation under sec_404 also determined as of the date valuation_date was dollar_figure the deductible limitation was in excess of the amount of expected or anticipated contributions the actual contributions to the plan determined as of the end of the plan_year totaled dollar_figure therefore the actual contributions for the plan_year exceeded the deductible limit under sec_404 because the anticipated contributions did not exceed the deductible limit for the plan for the tax_year related to the plan_year in accordance with sec_413 the actual contributions made to the plan for the plan_year will not be the bargaining structure excluded two counties and one employer from the coverage requirements considered to exceed the sec_404 deductible limitation this result agrees with the reasoning laid out in american stores conclusion the anticipated contributions to the plan for the plan_year beginning date do not exceed the limitations under sec_404 of the code therefore the actual contributions totaling dollar_figure for the plan_year ending date are deductible under sec_404 for the tax_year related to that plan_year this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this matter please contact sincerely oy y martin l pippins manager employee_plans actuarial group
